DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-7, filed  as preliminary amendment, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

4.	Claims 1, 4 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over  Takatoshi  et al. (JP2003/118577A) in view of Shibukawa et al. (USP 2011/0016403 ) in view of Kenji eta l.  (JP 2010/044458A).
 	As Per Claim 1, Takatoshi et al. ( Takatoshi) teaches, a train control and management system  (Figs. 1-2) comprising: a communication   circuit to receive a screen information item request from a ground- based central command device; (30),  ([0012]-[0025]) , Figs. 1-2); an onboard image display   ( display 13 of monitor 12)[Fig.4)  to display the screen information item;  first processing circuitry  ( via driving  support processing  means  proving information to the driver by displaying a screen on an on board monitor , See Claim 2, Page 1) to perform, on a basis of the screen information item request, control that causes the onboard image display to display of a screen information item that has been requested; and  ([0007], [0016] [0021], [0022], Figs. 1-5). and the communication   circuit transmits the second image data to the ground-based Patent Attorney Docket No.  central command device. ( Figs. 1-2)


In a related field of Art, Shibukawa et al. ( Shibukawa)  teaches, website browsing  system , server and client terminal, wherein, to generate first image data by putting the screen information item displayed by the onboard image display  via generating image based on file  content, [0061-0066]) and  to generate second image data by adding an identification information item on an operational component to the first image data when an image represented by the first image data includes an image of the operational component that receives an operation from a user and the communication   circuit transmits the second image data  ([0018], [0057-0069], [0077-0084], [0112-0115], Also see, [0102], [0106], [0117]). Figs. 2,3, 6,10D). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Takatoshi  and Shibukawa before him at the time filing, to modify the systems of Takatoshi, to include the  teachings ( the system) Shibukawa  and configure with the system of Takatoshi  in order to generate first image data  and second image data and transmit the image data to ground  base station.

In a related field of Art, Kenji et al. ( Kenji) teaches a remote control system wherein, and the first processing circuitry stores in advance the identification information item on the operational component corresponding to the screen information item.  
( [0090], [0025], [0027-0030], [0038]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Takatoshi  and Shibukawa , Kenji before him at the time filing, to modify the systems of Takatoshi, to include the  teachings ( the system) Kenji and configure with the system of Takatoshi  in order to  store the identification information item on the operational component corresponding to the screen information item  in advance.

As per Claim 4, Takatoshi as modified by Shibukawa and  Kenji  teaches the limitation of Claim 1. However, Takatoshi  in view of Shibukawa and Kenji further  teaches, wherein, second processing circuitry to generate a screen information item request that requests the train control and management system  to transmit a screen information item displayed on the onboard image display   of the train control and management system; a communication  circuit to transmit the screen information item request to the train control and management system; and a ground-side image display unit to display second image data obtained from the train control and management system.  (Takatoshi :  [0012-0025]), Figs. 1-5), Ref. Claim 1).

Claim 7 is being rejected using the same rationale as claim 1.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Takatoshi  et al. (JP2003/118577A) in view of Shibukawa et al. (USP 2011/0016403A) in view of Kenji eta l.  (JP 2010/044458A) in view of Tanaka (USP 2002/0060658A).

As per Claim 2, Takatoshi as modified by Shibukawa and  Kenji  teaches the limitation of Claim 1. However, Takatoshi  in view of Shibukawa and Kenji does not explicitly teach, wherein the   first processing circuitry generates the first image data at predetermined intervals.  
In a related field of Art, Tanaka teaches, image display method and apparatus, wherein,  wherein the   first processing circuitry generates the first image data at predetermined intervals.  ( via image data generating unit 11 of  image display apparatus 1, generating image data at a predetermined interval), [Abstract, [0012], Fig.1). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Takatoshi , Shibukawa , Kenji and Tanaka  before him at the time filing, to modify the systems of Takatoshi, to include the  teachings (display apparatus 1,  image data generating unit 11) of  Tanaka and  configure with the system of Takatoshi  in order to generate image data at a predetermined interval.

Allowable Subject Matter
6.	Claims 3, 5 and 6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663